Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the block" in lines 9, 18, and 20.  There is insufficient antecedent basis for this limitation in the claim. Line 5 of claim 1 recites ‘a plurality of blocks’ and it is unclear by the recitation of ‘the block’ in following lines is referring to a specific block or at least one of the blocks. For examination purposes, the recitation of ‘the block’ will be interpreted as ‘at least one of the plurality of blocks’ in line 9 and as ‘the at least one block’ in line 18 and20.
Claim 5 recites the limitation "the block" in lines 3 and 7.  There is insufficient antecedent basis for this limitation in the claim. Line 5 of claim 1 recites ‘a plurality of blocks’ and it is unclear by the recitation of ‘the block’ in following lines is referring to a specific block or at least one of the blocks. For 
Claim 6 recites the limitation "the block" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Line 5 of claim 1 recites ‘a plurality of blocks’ and it is unclear by the recitation of ‘the block’ in following lines is referring to a specific block or at least one of the blocks. For examination purposes, the recitation of ‘the block’ will be interpreted as ‘the at least one block’ in line 4.
Claim 7 and 8 recites the limitation "the block" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Line 5 of claim 1 recites ‘a plurality of blocks’ and it is unclear by the recitation of ‘the block’ in following lines is referring to a specific block or at least one of the blocks. For examination purposes, the recitation of ‘the block’ will be interpreted as ‘the at least one block’ in line 5.
Claim 10 recites the limitation "the block" in lines 3, 4, and 5.  There is insufficient antecedent basis for this limitation in the claim. Line 5 of claim 1 recites ‘a plurality of blocks’ and it is unclear by the recitation of ‘the block’ in following lines is referring to a specific block or at least one of the blocks. For examination purposes, the recitation of ‘the block’ will be interpreted as ‘the at least one block’ in lines 3, 4, and 5.
Claim 11 recites the limitation "the block" in lines 4, 6, and 7.  There is insufficient antecedent basis for this limitation in the claim. Line 5 of claim 1 recites ‘a plurality of blocks’ and it is unclear by the recitation of ‘the block’ in following lines is referring to a specific block or at least one of the blocks. For examination purposes, the recitation of ‘the block’ will be interpreted as ‘the at least one block’ in lines 4, 6, and 7.
Claim 12 recites the limitation "the block" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. Line 5 of claim 1 recites ‘a plurality of blocks’ and it is unclear by the recitation of ‘the block’ in following lines is referring to a specific block or at least one of the blocks. For 
Claim 13 recites the limitation "the block" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Line 5 of claim 1 recites ‘a plurality of blocks’ and it is unclear by the recitation of ‘the block’ in following lines is referring to a specific block or at least one of the blocks. For examination purposes, the recitation of ‘the block’ will be interpreted as ‘the at least one block’ in line 3.
The term "narrow shallow groove" in claim 15 is a relative term which renders the claim indefinite.  The term "narrow shallow groove" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, narrow shallow grooves will be defined as grooves narrower and shallower than the main grooves.
Claims 2-4, 9, and 14 are also indefinite for depending on an indefinite base in claim 1 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayoshi (US 2018/0178594 A1) in view of Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000016010 A, with English Machine Translation).
Regarding claim 1, Nagayoshi teaches a pneumatic tire (Para. [0014]), comprising a carcass layer (Fig. 1, Ref. Num. 4), a belt layer disposed outward of the carcass layer in a tire radial direction (Fig. 1, Ref. Num. 4b, 4c) a tread rubber disposed outward of the belt layer in a tire radial direction (Fig. 1, Ref. Num. 3), and a plurality of main grooves (Fig. 1, Ref. Num. 5a) and a plurality of blocks defined by the plurality of main grooves formed in a tread surface (Fig. 1, land portion between main grooves) , wherein the tread rubber comprises a cap tread forming the tread surface (Fig. 1, Ref. Num. 50), an undertread disposed in a layer below the cap tread (Fig. 1, Ref. Num. 51), and an earthing tread (Fig. 1, Ref. Nu. 52) extending through the cap tread and the undertread, exposed on a road contact surface of the block, and being in contact with the belt layer (Fig. 1, Ref. Num. 4b, 4c). Nagayoshi also teaches that the earthing tread is made from a rubber material with a volume resistivity of 1 x 107 Ω*cm or less (Para. [0022] and that the undertread comprising a thickened portion in a region between the earthing tread and an edge portion of the block (Fig. 2, Ref. Num. P2; Fig. 3, Ref. Num. P2), and a gauge of the undertread, due to the thickened portion, gradually increases from the earthing tread toward the block 
In an analogous art, Kishizoe teaches that the cap tread (Fig. 3, Ref. Num. 151) is formed by compounding not less than 65 parts by weight of silica and not more than 30 parts by weight of carbon black in 100 parts by weight of a rubber base and that the volume resistivity is not less than 1 X1010 Ω*cm (Para. [0043], [0044]). Kishizoe also teaches that the earthing tread (Fig. 3, Ref. Num. 5) is formed with a volume resistivity of not more than 1 X106 Ω*cm and by compounding not less than 40 parts by weight of carbon black in 100 parts by weight of a diene rubber base material (Para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagayoshi with Kishizoe to make the cap tread and the earthing tread out of the specific composition of carbon black and silica and to each have the specific volume resistivity. This modification will improve conductivity in the earthing tread (Kishizoe; Para. [0030]) and make the cap tread insulating (Kishizoe; Para. [0043]). Although the modified Nagayoshi does not explicitly teach the specific ranges of modulus at 300% for the cap tread and the earthing tread, when the treads are made from the same compositions as disclosed in the instant specification (Page 9, Lines 1-11; Page 11, Lines 18-27) it would be reasonably expected that they would have the same modulus properties as recited in claim 1. See MPEP 2112.01. However, the modified Nagayoshi does not teach the modulus at 300% for the undertread.
In another analogous art, Tawara teaches a tire with a cap layer (Fig. 4, Ref. Num. 11), an undertread (Fig. 4, Ref. Num. 10a), and an earthing tread (Fig. 4, Ref. Num. 10b) where the earthing tread and the undertread are made from the same material (Para. [0027]) that is conductive and has greater than 25 parts by weight of carbon black per 100 parts of rubber base (Para. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagayoshi and Kishizoe with Tawara in order to make the undertread and the earthing tread out 
Regarding claim 2, modified Nagayoshi does not explicitly teach the R values of the cap and the undertread; however, since the compositions as disclosed in claim 1 are the same as the ones disclosed in the instant specification (Page 10, Lines 16-19; Page 11, Lines 18-27) it would be reasonably expected that they would have the same physical properties. See MPEP 2112.01. Modified Nagayoshi also teaches that the undertread has a higher carbon black amount (Para. [0030], [0043], [0044]), which would be obvious to someone of ordinary skill in the art that the undertread would have a larger R value with the same type of carbon black. 
Regarding claim 3, modified Nagayoshi does not explicitly teach that the earthing tread has a modulus that is 5 Mpa or more larger than the cap tread; however, since as previously set forth, modified Nagayoshi teaches compositions that will result in the modulus of the cap and earthing tread as required by claim 1, the ranges overlap in a way that will have the modulus of the earthing tread be 5 or more Mpa larger than the modulus of the cap tread which creates a prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 4, modified Nagayoshi does not explicitly teach the hardness values of the cap and the earthing tread; however, since the compositions as disclosed in claim 1 are the same as the ones disclosed in the instant specification (Page 10, Lines 16-19; Page 11, Lines 18-27) it would be reasonably expected that they would have the same physical properties. See MPEP 2112.01. It also 
	Regarding claim 6, Nagayoshi teaches that a boundary face between the cap tread (Fig. 3, Ref. Num. 50) and the undertread (Fig. 3, lower tread) is connected with the earthing tread (Fig. 3, Ref. Num. 52; at point P1) and is curved inward in the tire radial direction (Fig. 3, from point P1 to P2).
	Regarding claim 7, Nagayoshi teaches a point where the gauge of the undertread at the maximum height (Fig. 3, Ref. Num. P2) satisfies the relationship of H1/H0 ≤ 0.50 as the gauge of the undertread just reaches the bottom of the main groove and is far below the 50% point.
	Regarding claim 10, Nagayoshi teaches that the earthing tread is centered in the portion of the block (Fig. 2, Ref. Num. 52, L1). Combining this with the fact that the width of the earthing tread is a small percentage of the total width (Fig. 2, Ref. Num. W), the width W3 would satisfy the relationship 0.20 ≤ W3/W1.
	Regarding claim 11, Nagayoshi teaches that the maximum gauge of the undertread (Fig. 2, Ref. Num. P2) is located at a point very close to the block ground contact edge but not at it. With this teaching of the maximum gauge of the undertread being located close to the block ground contact edge, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the maximum gauge and block width satisfy the relationship 0.02 ≤ D1/W3 ≤ 0.15.
	Regarding claim 12, Nagayoshi teaches that in Fig. 3, the distance from the earthing tread to the thickened portion (L1) is 1.5 mm (Para. [0027]) and from Fig. 2 we can use L1 to approximate the distance from the earthing tread to the end of the block which is 5 mm (Para. [0026]). Fig. 3 than teaches that the width of the thickened portion (W4) is 3.5 mm which means that the block has a relationship of W4/W3 of 0.7, which is within the range required by the instant claims.
Regarding claim 13, modified Nagayoshi does not teach that width of the earthing tread is greater at the belt layer contact portion than at the road contact surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Nagayoshi with Kishizoe to have the width of the earthing tread be greater at the belt layer contact portion than at the road contact surface. This modification will ensure that the appropriate conductivity is secured (Kishizoe, Para. [0035]).
Claims 1, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Altun (EP 2944479 A1, with English Machine Translation) in view of De Monte et al. (US 2013/0048167 A1), Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000016010 A).
Regarding claim 1, Altun teaches a pneumatic tire (Para. [0014]), comprising a carcass layer (Fig. 1, Ref. Num. 3), a belt layer disposed outward of the carcass layer in a tire radial direction (Fig. 1, Ref. Num. 2) a tread rubber disposed outward of the belt layer in a tire radial direction (Fig. 1, Ref. Num. 1), and a plurality of main grooves (Fig. 1, Four grooves shown) and a plurality of blocks defined by the plurality of main grooves formed in a tread surface (Fig. 1, land portion between main grooves) , wherein the tread rubber comprises a cap tread forming the tread surface (Fig. 1, Ref. Num. 9), an undertread disposed in a layer below the cap tread (Fig. 1, Ref. Num. 10).  Altun also shows that in the intermediate land areas (land area between the center land area and the shoulder land area), the depth decreases from approximately d2 to d1 from the inside to the outside of the land area (Fig. 1). However, Altun does not teach an earthing tread layer exposed on a road contact surface and being in contact with the belt layer with a thickened portion of the undertread between the earthing tread and the edge of the block.
In an analogous art, De Monte teaches a tire with an earthing tread layer (Fig. 2, Ref. Num. 13) that is in contact with the belt layer (Fig. 2, Ref. Num. 13), has extension portions located in the center 7 Ω*cm (Para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun with De Monte to add an earthing tread layer that is in contact with the road surface in every land line and has a volume resistivity of less than 1 X107 Ω*cm. This modification will allow for the discharge of static charges from the tire while operating (De Monte, Para. [0023]) and improve the braking and grip performance (Para. [0048]). Due to the extension portions of the earthing tread being placed in the middle of the intermediate land lines of Altun, a thickened portion will exist between the earthing tread and the outside edge of the block where the gauge of the undertread will gradually increase towards the block edge. However, modified Altun does not teach the modulus at 300% elongation of the varying tread layers.
In an analogous art, Kishizoe teaches that the cap tread (Fig. 3, Ref. Num. 151) is formed by compounding not less than 65 parts by weight of silica and not more than 30 parts by weight of carbon black in 100 parts by weight of a rubber base and that the volume resistivity is not less than 1 X1010 Ω*cm (Para. [0043], [0044]). Kishizoe also teaches that the earthing tread (Fig. 3, Ref. Num. 5) is formed with a volume resistivity of not more than 1 X106 Ω*cm and by compounding not less than 40 parts by weight of carbon black in 100 parts by weight of a diene rubber base material (Para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun and De Monte with Kishizoe to make the cap tread and the earthing tread out of the specific composition of carbon black and silica and to each have the specific volume resistivity. This modification will improve conductivity in the earthing tread (Kishizoe; Para. [0030]) and make the cap tread insulating (Kishizoe; Para. [0043]). Although the modified Altun does not explicitly teach the specific ranges of modulus at 300% for the cap tread and the earthing tread, when the treads are made from the same compositions as disclosed in the instant specification (Page 9, Lines 1-11; Page 11, Lines 
In another analogous art, Tawara teaches a tire with a cap layer (Fig. 4, Ref. Num. 11), an undertread (Fig. 4, Ref. Num. 10a), and an earthing tread (Fig. 4, Ref. Num. 10b) where the earthing tread and the undertread are made from the same material (Para. [0027]) that is conductive and has greater than 25 parts by weight of carbon black per 100 parts of rubber base (Para. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun, De Monte, and Kishizoe with Tawara in order to make the undertread and the earthing tread out of the same rubber material. This modification will increase the abrasion resistance and decrease the heat generation (Tawara; Para. [0036]). Although the modified Altun does not explicitly teach the specific ranges of modulus at 300% for the undertread, when the tread is made from the same composition as the earthing tread as disclosed in Kishizoe (Para. [0030]) it will have the same composition as disclosed in the specification (Page 10, Lines 16-19) it would be obvious that it would have the same modulus property as recited in claim 1, as well as the same modulus property of the earthing tread. See MPEP 2112.01. 
Regarding claim 5, modified Altun doesn’t explicitly teach that the relationship of W2/W1 ≥ 0.60. However, due to the steep decline at the edge of the undertread, the width of the undertread that is beyond a line at 20% of the main groove depth is about equivalent to the width of the top, inclined portion of the undertread for the intermediate land area as shown in Figure 1. Since figure 1 shows that the undertread extends almost to the edge of the block, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the projection width of the undertread and the width of the block follow the relationship 0.60 ≤ W2/W1.
	Regarding claim 8, modified Altun doesn’t explicitly teach that the relationship of H2/H0 ≥ 0.20. However, Figure 1 clearly shows that the lowest gauge of the undertread between the edge of the block 
Regarding claim 9, modified Altun doesn’t explicitly teach the relationship 0.5 mm ≤ Ga1 – Ga2 ≤ 3.0 mm. In the intermediate land area, Figure 1 shows that the depth of the cap tread decreases from D2 to D1 across the land area. Altun also teaches that D2 is 5.0 to 7.0 mm and D1 is 1.2 mm to 2.2 mm (Para. [0016]). That means that the gauge of the cap tread decreases by an amount between 2.8 mm and 5.8 mm, which is the same as the difference in gauge of the undertread across the block. Due to the earthing tread being in the middle of the block and the linear increase in the undertread gauge, from the edge of the earthing tread to the maximum portion of the thickened portion, the gauge of the undertread will increase from 1.4 mm to 2.9 mm, which is Ga1 – Ga2. Even though Altun doesn’t teach the range of Ga1 –Ga2 required by the instant claims, Altun teaches a range that overlaps with the required range which absent any additional information, creates a prima facie case of obviousness. See MPEP 2144.05.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Altun (EP 2944479, with English Machine Translation) in view of De Monte et al. (US 2013/0048167 A1), Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000016010 A) as applied to claim 1 above, and further in view of Yamakawa (US 2011/0162770 A1).
Regarding claim 14, modified Altun does not teach that the plurality of blocks contain a plurality of sipes that have a maximum depth position between the cap tread and the undertread.
In an analogous art, Yamakawa teaches a plurality of blocks (Fig. 1, Ref. Num. 5) each comprising a plurality of sipes (Fig. 1, Ref. Num. 6a, 6b) where a maximum depth position of the plurality of sipes 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Altun with Yamakawa to add sipes that extend into the undertread layer. This modification will suppress the deformation of the undertread and prevent the formation of cracks (Yamakawa, Para. [0032]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayoshi (US 2018/0178594 A1) in view of Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000016010 A) as applied to claim 1 above, and further in view of Furusawa (WO 2016088843 A1, with equivalent US 2019/0084351 A1 used as the English translation).
Regarding claim 15, modified Nagayoshi does not teach that the plurality of blocks comprise narrow shallow grooves extending through the earthing tread in a lateral direction.
	In an analogous art, Furusawa teaches having narrow shallow grooves (Fig. 3, Ref. Num. 7) extending in a lateral direction across the width of the block.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Nagayoshi with Furusawa in order to add narrow shallow grooves extending across the block. This modification will remove the film of water on an icy road to improve icy braking performance (Furusawa, Para. [0052]). Since the earthing tread taught by Nagayoshi is located in the center of the blocks, this modification will cause the narrow shallow grooves to extend though the earthing tread.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Altun (EP 2944479 A1) in view of De Monte et al. (US 2013/0048167 A1), Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000016010 A) as applied to claim 1 above, and further in view of Furusawa (WO 2016088843 A1).

               In an analogous art, Furusawa teaches having narrow shallow grooves (Fig. 3, Ref. Num. 7) extending in a lateral direction across the width of the block.
               It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Altun with Furusawa in order to add narrow shallow grooves extending across the block. This modification will remove the film of water on an icy road to improve icy braking performance (Furusawa, Para. [0052]). Since the earthing tread taught by the modified Altun is located in the center of the blocks, this modification will cause the narrow shallow grooves to extend though the earthing tread.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749